Exhibit 10.2

 

Drawn by and when

recorded mail to:

 

Moore & Van Allen, PLLC (TWC)

100 North Tryon Street, Floor 47

Charlotte, North Carolina 28202-4003

 

STATE OF CONNECTICUT

 

COUNTY OF NEW LONDON

 

FIRST AMENDMENT TO AMENDED AND RESTATED OPEN-END MORTGAGE,

ASSIGNMENT OF RENTS AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED OPEN-END MORTGAGE, ASSIGNMENT OF
RENTS AND SECURITY AGREEMENT (this “Amendment”) is made and entered into as of
the 8th day of September, 2004, by and between

 

VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Mortgagor”); and

 

BANK OF AMERICA, N.A., a national banking association, in its capacity as
Administrative Agent (the “Mortgagee”).

 

RECITALS:

 

A. The Mortgagor executed an Amended and Restated Open-End Mortgage, Assignment
of Rents and Security Agreement for the benefit of Mortgagee dated April 17,
2002 and recorded in Vol. 1266, Page 043 in the New London Land Records (the
“Mortgage”), relating to that certain real property owned by the Mortgagor and
described on Schedule A attached hereto and made a part hereof (the “Premises”).

 

B. The Mortgagor and the Mortgagee wish to amend the Mortgage.

 

NOW, THEREFORE, the Mortgagor and the Mortgagee hereby agree as follows:

 

1. The third recital of the Mortgage is amended in its entirety to read as
follows:

 

“WHEREAS, in connection with that certain credit facility in the amount of $300
million (the “Credit Facility”) established in favor of Mortgagor pursuant to
the terms of that certain Third Amended and Restated Credit, Security and
Guaranty Agreement dated as of September 8, 2004 (as amended, modified,
increased, extended, renewed or replaced from time

 



--------------------------------------------------------------------------------

to time, the “Credit Agreement”) among Mortgagor, as borrower thereunder,
Ventas, Inc., certain subsidiaries of Mortgagor, as guarantors, the Lenders
identified therein (the “Lenders”), Bank of America, N.A., as issuing bank for
the letters of credit thereunder, Administrative Agent, and certain
Co-Syndication Agents and Co-Documentation Agents, Mortgagor has refinanced the
debt obligations secured by the Original Mortgage. Terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement; and”

 

2. The definition of Secured Indebtedness in the Mortgage is amended in its
entirety to read as follows:

 

“WHEREAS, in this Mortgage, any reference to “Secured Indebtedness” shall mean
the total indebtedness, obligations and liabilities to be secured by this
Mortgage consisting of the sum of the following:

 

(i) the aggregate principal of all Loans and other advances made and to be made
by the Lenders under the Credit Agreement, the outstanding amount of which shall
not exceed Three Hundred Million Dollars ($300,000,000) at any time, as the same
may be increased to Four Hundred Fifty Million Dollars ($450,000,000) per the
terms of the Credit Agreement; plus

 

(ii) interest on the principal amount of all Loans made and to be made by the
Lenders under the Credit Agreement, as provided in the Credit Agreement; plus

 

(iii) all other amounts payable under the Credit Agreement, this Mortgage and
any other Fundamental Document (as defined herein) which relate to the Credit
Agreement, or any of the security therefore, in each case as the same may be
amended, amended and restated, modified or supplemented from time to time
(including advances to protect the collateral and all costs of enforcement), or
as the maturities thereof may be extended or renewed from time to time; plus

 

(iv) any and all Hedging Obligations payable by Borrower to the Hedging Banks or
any amounts payable to Bank of America, N.A. or any other Lender in connection
with any bank account maintained by the Borrower or any other Credit Party (as
defined in the Credit Agreement) at Bank of America, N.A. or any other Lender or
any other banking services provided to the Borrower or any other Credit Party by
Bank of America, N.A. or any other Lender with respect to, or in any way related
to, any of the Fundamental Documents; plus

 

(v) any other Obligations (as defined in the Credit Agreement) of the Borrower;
and”

 

2



--------------------------------------------------------------------------------

3. The second granting clause of the Mortgage is amended in its entirety to read
as follows:

 

“TOGETHER WITH, all of the estate, right, title and interest of the Mortgagor,
as lessor, both at law and in equity, under any leases which may now or
hereafter be entered into in respect of the Trust Property (as hereinafter
defined) (including without limitation Master Lease No. 1 (as defined in the
Credit Agreement)), as the same may be hereafter amended, modified, restated,
extended, supplemented, renewed or consolidated (but only to the extent that
such leases relate to the Trust Property) and all subleases, licenses, occupancy
agreements or concessions whereby any Person has agreed to pay money or any
consideration to the Mortgagor for the use, possession or occupancy of the Trust
Property or any part thereof, and all rents, income, profits, benefits, avails,
advantages and claims against guarantors under any thereof (each of the
foregoing is referred to as a “Lease” and collectively are referred to as the
“Leases”) and all rights in and to any deposits of cash, securities or other
property which may be held at any time and from time to time by Mortgagor as the
lessor under the Leases to secure the performance of the covenants, conditions
and agreements to be performed by any lessee thereunder; and”

 

4. Section 2 of Article IV of the Mortgage is amended in its entirety to read as
follows:

 

“Section 2. Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered or mailed (or if by facsimile
communications equipment, delivered by such equipment) addressed, (a) if to the
Mortgagee, to it at Agency Management, 1455 Market Street, 5th Floor, Mail Code:
CA5-701-05-19, San Francisco, California 94103, Attention: Annie Cuenco,
Facsimile No.: (415) 503-5137 with a copy to 101 North Tryon Street, 15th Floor,
NC-001-15-04, Charlotte, North Carolina, Attn: Richard Wright, Facsimile No.:
(704) 409-0127, or (b) if to Mortgagor, to it at 10350 Ormsby Park Place, Suite
300, Louisville, Kentucky 40223, Attn: General Counsel, Facsimile No.: (502)
357-9001, with a courtesy copy to Barack, Ferrazzano, Kirschbaum & Nagelberg,
LLP, 333 West Wacker Drive, Suite 2700, Chicago, Illinois, Attn: Richard S.
Nikchevich, Facsimile No.: (312) 984-3150, or (c) if to Trustee, to it at P. O.
Box 2922, Phoenix, Arizona 85062, or (d) such other address as such party may
from time to time designate by giving written notice to the other parties
hereunder. Any failure of any Person giving notice pursuant to this Section to
provide a courtesy copy to a party as provided herein shall not affect the
validity of such notice. All notices and other communications given to any party
hereto in accordance with the provisions of this Mortgage shall be deemed to
have been given (x) on the date of receipt, when sent by registered or certified
mail, postage prepaid, return receipt requested, if by mail, (y) when delivered,
if delivered by hand or overnight courier service or (z) when receipt is
acknowledged, if by facsimile communications equipment, in each case addressed
to such party as provided in this Section or in accordance with the latest
unrevoked written direction from such party. No notice to or demand on Mortgagor
shall entitle Mortgagor to any other or further notice or demand in the same,
similar or other circumstances.”

 

5. Except as hereby modified, the terms and conditions of the Mortgage remain in
full force and effect.

 

6. This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State in which
the Premises are located.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Mortgagor and the Mortgagee have executed this Amendment
as of the day and year first above written.

 

MORTGAGOR:

VENTAS REALTY, LIMITED PARTNERSHIP,

a Delaware limited partnership

By:

  Ventas, Inc., a Delaware corporation,
its general partner    

By:

      /s/    T. RICHARD RINEY                 Name:   T. Richard Riney        
Title:   Exec. VP, General Counsel & Secretary MORTGAGEE:

BANK OF AMERICA, N.A.,

a national banking association,

as Administrative Agent

By:

      /s/    KEVIN WAGLEY            

Name:

  Kevin Wagley    

Title:

  Principal

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF Illinois

  

)

    

) ss.:

COUNTY OF Cook

  

)

 

Before me, on September 8, 2004, the undersigned, personally appeared T. Richard
Riney, known to me to be the Exec V.P., General Counsel & Secretary of Ventas,
Inc., a Delaware corporation, the general partner of Ventas Realty, Limited
Partnership, a Delaware limited partnership, and that as such signer of the
foregoing instrument acknowledged the execution of the same to be his free act
and deed, the free act and deed of such corporation and the free act and deed of
such limited partnership.

 

In witness whereof I hereunto set my hand and official seal.

 

    /s/    DEBRA J. PAULSON        

Notary Public

   

Name:

  Debra J. Paulson

Date Commission expires: 5-18-2008

 

[SEAL]

 

STATE OF North Carolina

  

)

    

) ss.:

COUNTY OF Mecklenburg

  

)

 

Before me, 0n September 8, 2004, the undersigned, personally appeared Kevin
Wagley, known to me to be the Principal of Bank of America, N.A., a national
banking association, and that as such signer of the foregoing instrument
acknowledged the execution of the same to be his free act and deed, the free act
and deed of such association.

 

In witness whereof I hereunto set my hand and official seal.

 

    /s/    JIMI A. CHURCH        

Notary Public

   

Name:

  Jimi A. Church

Date Commission expires: June 20, 2005

 

[SEAL]

 